        Case 1:20-mc-00010-JRH Document 2 Filed 05/11/20 Page 1 of 4
                                                                              FILED
                                                                       U.S. OiSTRICT COURT
                                                                           AUGUSTA DIV.
                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA20 HAY I 1 ftH 8= 26

                                                                    CLERK.
                                                                         SO. 0IIST.{J?1F GA.
IN RE: MATTER OF                                     CASE NO. MC120-010
CERTAIN PENDING ADMINISTRATIVE
FORFEITURE PROCEEDINGS



      ORDER EXTENDING CERTAIN STATUTORY DEADLINES FOR
      ADMINISTRATIVE AND CIVIL JUDICIAL ASSET FORFIETURE
                         PROCEEDINGS AND ACTIONS

      WHEREAS, pursuant to 18 U.S.C § 983(a)(1)(C) and (a)(3)(A), the United

States has moved the Court for a 60-day blanket extension of the statutory deadlines

by which the United States is required to (1) provide notice of administrative

forfeiture proceedings against seized property; and (2) commence civil judicial

forfeiture actions following submission of timely administrative claims;


      WHEREAS, on March 16, 2020, in In re: Court Operations Under the Exigent

Circumstances Created by COVID-19 & Related Coronavirus, this Court issued

General Order 20-01 recognizing the declarations of a national emergency and the

State of Georgia health emergency, and further noting that '[sjignificant actions

taken to date in response to the threat include the cancellation of essentially all

events involving large gatherings of people, the closing of public and private schools,

colleges and universities, and the conversion of business and government operations

to telework platforms." The Court also ordered that certain procedures would be

followed for 30 days "[i]n recognition of the number of identified and projected cases

of COVID-19 in this District, the preventative measures being implemented
        Case 1:20-mc-00010-JRH Document 2 Filed 05/11/20 Page 2 of 4



throughout the District, and the severity of risk posed to the Court, its Bar, and to

the public," including, among other things, continuing all civil and criminal jury trials

and grand jury proceedings. See General Order 20-01;


      WHEREAS,on March 30, 2020, this Court issued Amended General Order 20-

01 to extend the specified 30-day time periods specified in the original General Order

20-01 until May 15, 2020, because, in part, "[t]he exigent circumstances identified in

General Order 20-01 hav[e] worsened with many citizens within the Southern

District of Georgia now being under state and local government shelter in place

instructions;"


      WHEREAS, on April 2 and April 8, 2020, the Governor of Georgia issued

Executive Orders requiring all residents and visitors of the State of Georgia to

practice social distancing and to shelter in place until at least April 30, 2020;


      WHEREAS, based on the United States' motion and the supporting

certifications of supervisory officials of the Drug Enforcement Administration

("DEA"), the Bureau of Alcohol, Tobacco, Firearms & Explosives ("ATE"); The Federal

Bureau of Investigation ("FBI"); Customs and Border Protection ("CBP"), which is

responsible for processing seizures by Homeland Security Investigations and U.S

Border Patrol; U.S Secret Service ("USSS"), and Internal Revenue Service - Criminal

Investigations ("IRS-CI"), the Court finds that continued operation of the

administrative forfeiture programs of DEA, ATE, FBI, DBP, USSS, IRS-CI, as well

as the United States Postal Inspection Service (collectively, "the Agencies"), including

their provision of notice of administrative forfeiture to potential claimants and the

                                           2
        Case 1:20-mc-00010-JRH Document 2 Filed 05/11/20 Page 3 of 4



receipt and processing of claims for referral for the filing of civil forfeiture actions or

inclusion of property in criminal indictments, is likely to endanger the lives or

physical safety of numerous individuals, satisfying the requirements of 18 U.S.C. §

983(a)(1)(C) for an extension of administrative forfeiture notice deadlines; and,

       WHEREAS, the Court further finds that the danger to life and physical safety

constitutes good cause under 18 U.S.C. § 983(a)(3)(A)for an extension of the deadlines

for filing of civil forfeiture actions or inclusion of property in criminal indictments.


      IT IS HEREBY ORDERED AS FOLLOWS:


       1. For all federal seizures of property that occurred in the Southern District

          of Georgia between February 14, 2020 and April 14, 2020, the deadline

          established by 18 U.S.C. § 983(a)(1)(A)(i)for the seizing Agency to commence

          administrative forfeiture proceedings against such property shall be, and

          hereby is, extended for a period of 60 days, pursuant to 18 U.S.C. §

          983(a)(1)(C).

       2. For all seizures of property by state or local law enforcement agencies in

          the Southern District of Georgia that occurred between January 15, 2020

          and April 14, 2020, which seizures were or are thereafter adopted by one of

          the Agencies, the deadline established by 18 U.S.C. § 983(a)(1)(A)(iv) for the

          adopting Agency to commence administrative forfeiture proceedings

          against such property shall be, and hereby is, extended for a period of 60

          days, pursuant to 18 U.S.C. § 983(a)(1)(C).
       Case 1:20-mc-00010-JRH Document 2 Filed 05/11/20 Page 4 of 4



      3. For any property as to which an Agency executed a 30-day extension of an

         administrative notice deadline pursuant to 18 U.S.C. § 983(a)(1)(B) and for

         which the extended deadline is on or after April 14, 2020, the deadline for

         the sending of the required notice shall be, and hereby is, extended for 60

         days from the current deadline, pursuant to 18 U.S.C. § 983(a)(1)(C).

      4. For any property as to which an Agency received, or will receive, a timely

         administrative claim between January 15, 2020 and April 14, 2020, and for

         which venue for a civil forfeiture action is proper in the Southern District

         of Georgia, the deadline established by 18 U.S.C. § 983(a)(3)(A)for the filing

         of a civil forfeiture complaint or inclusion of an asset in a criminal

         indictment shall be, and hereby is, extended for 60 days from the current

         deadline, pursuant to 18 U.S.C. § 983(a)(3)(A).


Dated this         day of May, 2020.



                                       J. RANDAL HALL, 0HIBF JUDGE
                                                ^STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




Presented by:

/s/Xavier A. Cunninsham
Xavier A. Cunningham
Assistant U.S Attorney
New York Bar 5269477
22 Barnard Street, Suite 300
Savannah, Georgia 31401
